Judgment unanimously affirmed, without costs. Memorandum: The trial court’s declaration that the wife holds the corporate stock and assets in trust for the husband is supported by its findings and by the evidence. Further, we agree with the court’s conclusion that the husband has no equitable claim to *328the other properties transferred to the wife. We find that the husband transferred those properties as a gift to the wife and, at the time of the transfer, there was no promise, express or implied, that the wife would hold them in trust for the husband or reconvey them to him. (Appeals from judgment of Supreme Court, Erie County, Hannigan, J.—divorce, impose constructive trust.) Present—Dillon, P. J., Doerr, Boomer and Pine, JJ.